Citation Nr: 1014764	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2009.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The statement of the case (SOC) on this issue was in May 
2007.  Since that time, additional evidence has been received 
by the RO consisting of private psychiatric evaluations.  If 
a SOC is prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) must be issued to 
the Veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence 
already associated with the claims file, and it is relevant 
to this issue because it shows current objective findings.  
There are no legal provisions for waiver of evidence received 
by the RO prior to transfer of the file to the Board.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Additionally, the record indicates that the Veteran continues 
to receive treatment from the Vet Center in St. Petersburg, 
Florida.  On remand, updated Vet Center records since October 
2006 should be obtained so that the evidence of record is 
current.
Finally, the Veteran was last provided a VA examination over 
three years ago.  Upon remand, another examination should be 
scheduled so the evidence will document the current severity 
of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
records from the Vet Center in St. 
Petersburg dated from October 2006 to the 
present.

2.  After obtaining the records from the 
Vet Center, to the extent they are 
available, schedule the Veteran for a VA 
psychiatric examination to evaluate the 
current severity of his PTSD.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the claim for an 
increased rating for PTSD, in light of all 
information or evidence received since the 
SOC in May 2007.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


